Citation Nr: 1544738	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and clinical depression. 
 
2.  Entitlement to a rating in excess of 20 percent for left shoulder pain status post posterior reconstruction. 
 
3.  Entitlement to a rating in excess of 10 percent prior to April 13, 2009, and in excess of 60 percent thereafter for tendon inflammation of the left hip, also diagnosed as left hip tendon injury status post left psoas and adductor tenotomy with chronic left hip tendonitis and chronic spasm (left hip disability).

4.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for PTSD and clinical depression, denied a rating in excess of 10 percent for the Veteran's left hip disability, and awarded a 20 percent rating for his left shoulder disability.  Jurisdiction over the case was later transferred to the RO in Oakland, California.

At the outset, the Board notes that the Veteran contends that his left hip condition should be evaluated higher in light of the removal of a tendon in his left hip which was incorrectly diagnosed by a March 2009 VA examiner as tendon inflammation.  Accordingly, the Board recharacterized the issue on appeal in regards to the left hip.

A May 2011 rating decision increased the Veteran's rating for his left hip disability to 60 percent, effective April 13, 2009.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

When this case was most recently before the Board in April 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In his April 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board videoconference hearing before a Veterans Law Judge and requested a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in the May 2011 statement of the case that addressed the Veteran's left hip claim and in May 2014 correspondence in response to the Board's remand, he was requested to clarify whether he still desired a DRO hearing.  No response was received.  

As relevant to his request for a Board hearing, the Veteran was informed in a February 2014 letter that such hearing had been scheduled for April 2014; however, he failed to appear for his hearing.  Therefore, his request for a Board hearing and DRO hearing are considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation, he asserted that he was entitled to a TDIU.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in conjunction with the decision below.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disabilities were not shown during service or for many years thereafter, and are not otherwise related to his active period of military service.

2.  At no time during the course of the Veteran's appeal has it been shown that his left shoulder disability prevented him from raising his arm to midway between his side and shoulder level.

3.  Prior to April 13, 2009, the left hip disability was manifested by painful motion; however, compensable limitation of extension, flexion, or abduction was not shown even when considering functional impairment on use.  There was no evidence of ankylosis or malunion.

4.  Since April 13, 2009, the left hip disability most closely approximated favorable ankylosis in flexion at an angle between 20 and 40 degrees and slight adduction or abduction; however, femur and flail joint impairment and intermediate ankylosis (between favorable and unfavorable) are not shown.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disabilities were not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for a rating in excess of 20 percent for the left shoulder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5200-5203 (2015).

3.  Prior to April 13, 2009, the criteria for a rating in excess of 10 percent for the left hip disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5250-5255 (2015).

4.  Since April 13, 2009, the criteria for a rating in excess of 60 percent for the left hip disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the appellant was provided VCAA notice in a letter mailed in February 2009, prior to the issuance of the rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the appellant in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and pertinent post-service records have been associated with the electronic claims file.  

The Board notes that there was substantial compliance with the April 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).   

To this point, the Board notes that the Agency of Original Jurisdiction (AOJ) attempted to afford the Veteran an examination to address his claim for an acquired psychiatric disability.  However, the Veteran stated that he was unable to attend a VA examination in July 2014 due to illness.  In February 2015 the AOJ received notification that the Veteran refused an examination location.  Subsequently in February 2015, the AOJ sent correspondence to the Veteran, asking why he was refusing the location and where he would prefer to be seen so that the AOJ could reschedule the examination.  To date, no response was received.  Another examination was scheduled for July 2015, and the AOJ was informed that the Veteran refused to report to the location for the VA examination.

The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board also notes that in correspondence sent in May 2014 the AOJ requested records identified by the Veteran, as per the Board's remand directives.  To date, no response was received.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Acquired Psychiatric Disability

I. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection can be granted for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases, such as a psychosis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. Analysis

The evidence available to evaluate the appellant's claim has been significantly affected by his failure to undergo VA examinations.  In accordance with 38 C.F.R. § 3.655 (2015), therefore, the Board will decide the claims based on the evidence currently of record.

The Veteran filed the instant claim for service connection for PTSD and clinical depression in December 2008.   The Veteran contends that he currently suffers from an acquired psychiatric disability as a result of abuse he received while undergoing rehabilitation in service.  Furthermore, the Veteran reported in his January 2009 stressor statement that he experienced cruel treatment for an ingrown toenail by a physician's assistant wherein the affected toenail was painfully removed with pliers.

The Veteran's STRs document his assignment to the 30th Adjutant General Rehabilitation Unit at Fort Benning, Georgia.  His records also document treatment for an ingrown toenail by this physician's assistant in February 2000.  However, STRs do not show complaints of, treatment for, or diagnoses of acquired psychiatric disabilities.

VA treatment records show varied acquired psychiatric diagnoses, to include depressive disorder, not otherwise specified (NOS), in December 2008, depression in April 2009, PTSD in December 2013, and adjustment disorder with mixed mood in January 2014.

An October 2009 statement from the Veteran's father noted the significant change in him following his military service; he noted the Veteran suffered frequent bouts of intense depression, ennui, and anger when reminded of his time in the rehabilitation unit in service.  His father noticed tremors when the Veteran had a flashback about these events. 

A private examination in June 2010 by Dr. J.R.D., D.O., stated that the Veteran's complaints were consistent with PTSD that he related to his hip and shoulder injuries he sustain while on active duty, and the PTSD was subsequently exacerbated during therapy/ rehabilitation.  During the examination, the Veteran reported receiving diagnoses of PTSD and depression from the military.  Dr. J.R.D. diagnosed PTSD, mood disorder, NOS, and insomnia related to PTSD; he opined that it was as likely as not that the PTSD symptoms occurred when the Veteran was a soldier as a result of his injuries and while he was in rehab after those injuries. 

The Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability.  As noted, an acquired psychiatric disability was not present in service.  While the Veteran stated that he had stressors during service, there is no indication of any diagnosis of a psychiatric disability during service and no indication that the Veteran sought treatment for such during service.  Further, there is no adequate nexus from any healthcare professional linking an acquired psychiatric disability and the Veteran's active service.

To this point, the Board acknowledges Dr. J.R.D.'s June 2010 opinion.  However, significantly, the June 2010 opinion is based on an inaccurate factual basis as portrayed solely by the Veteran.  That is, the Veteran reported that he was diagnosed with PTSD and depression from the military.  Indeed, this statement is entirely false; the Board finds that there is no indication in the Veteran's STRs that he complained of, was treated for, or diagnosed with any acquired psychiatric disabilities.  A medical opinion based on an inaccurate factual premise has little probative value.  Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Moreover, the Board notes that Dr. J.R.D. merely states that PTSD symptoms occurred when the Veteran was a soldier as a result of his injuries and while he was in rehab after those injuries; this is not an etiological opinion sufficient to grant the claim.  That is, Dr. J.R.D. does not link the currently diagnosed acquired psychiatric disabilities, to include PTSD, to service but instead states that the Veteran experienced symptoms in service.  

Finally, the opinion is conclusory.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board must consider the credibility and competency of the Veteran's statements.  To the extent that the Veteran argues that some in-service event or injury caused his acquired psychiatric disabilities, the Board finds his statements are not competent evidence.  The Veteran has not claimed or demonstrated that he has had the requisite medical training to provide opinions concerning the etiology of psychiatric disabilities.  His opinion in this regard is therefore not competent evidence and is not favorable to his claim.  In this regard, the Board notes that whether one has an acquired psychiatric disability, or what its causation may be related to, is not a question that can be determined by mere observation.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

As for continuity of symptomatology since service, the Board notes that it appears that the Veteran has not been diagnosed with a psychosis.  Further, as noted above, the Veteran denied any psychiatric symptoms during service, and a psychiatric disability was not noted until years following service.

A review of the evidence has revealed that an acquired psychiatric disability did not have its onset during the Veteran's active service and was not caused by his active service.  As the preponderance of evidence is unfavorable to his claim, the Board must deny his appeal as to entitlement to service connection for an acquired psychiatric disability.  Moreover, the Board points out that failure to report for examination or submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  As such, there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Increased Rating Claims

I. General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Left Shoulder - Legal Criteria and Analysis

The Veteran filed the instant claim for an increased rating in December 2008.  Subsequently, a May 2009 rating decision increased the evaluation of the left shoulder disability to 20 percent, effective December 12, 2008.  

The Veteran contends that his left shoulder condition should be evaluated higher than 20 percent due to the fact that he suffers pain with any normal flexion.

The RO rated his shoulder condition under Diagnostic Code 5299-5203.  38 C.F.R. § 4.71a.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diagnostic Code 5299 refers generally to orthopedic disabilities and is not associated with any specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  However, as will be discussed below, the Board finds that Veteran's primary complaint in his shoulder is pain and limited motion.  Therefore, the Board finds that Diagnostic Code 5201 is appropriate for the shoulder. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Codes 5200 through 5203 relate to the shoulder and will each be addressed in turn.  38 C.F.R. § 4.71a. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder. Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

In response to his claim for an increased rating, the Veteran was afforded a VA examination in March 2009 in which he reported that he could not carry much, such as a backpack, and had chronic pain.  Physical examination showed hypersensitivity and tenderness.  Range of motion (ROM) of the shoulder was above 90 degrees but with extreme pain; he had pain from about 80 degrees and beyond.  With passive movement, the Veteran could go to 120 to 125 degrees but with pain.  Flexion was to 120 degrees with pain at the extreme.  External rotation was to 45 degrees but was painful.  Internal rotation was approximately 60 degrees with pain at the extreme.  After three repetitions of motion there was no decrease in the ROM due to pain, fatigue, weakness, or lack of endurance.  The shoulder had some laxity both anteriorly and posteriorly.  Muscle power seemed normal, but the examiner noted weakness.  

The Veteran's father submitted a lay statement in October 2009, attesting that he could not lift his left arm above his shoulder, had lack of mobility, and lack of strength in his left shoulder.

Based on review of the evidence of record, the Board finds the Veteran is not entitled to a rating in excess of 20 percent at any point during the period on appeal based on impaired range of motion.  Under Diagnostic Code 5201 a higher rating of 30 percent is not warranted unless the Veteran can only lift his arm to midway between side and shoulder level, or approximately flexion of 45 degrees.  The Board finds the Veteran did not exhibit this limitation of motion at any point during the period on appeal. 

As the Veteran demonstrated an ability to raise his arm higher than midway between his side and shoulder level, the Board finds a 30 percent rating under this code is not warranted at any point during the period on appeal.

The Board also finds that the Veteran is not entitled to a higher rating under other diagnostic codes related to shoulder impairment during the period on appeal.  Diagnostic Code 5200 relates to ankylosis of the shoulder.  The Veteran had no ankylosis of the shoulder throughout the period on appeal; therefore, the Board finds the Veteran is not entitled to a rating under this diagnostic code.

Diagnostic Code 5202 relates to impairment of the humerus, including malunion, recurrent dislocation, nonunion, or flail shoulder.  However, the medical evidence has been reviewed and does not establish the Veteran experienced any of these conditions at any point during the period on appeal.  As such, the Board finds a rating in excess of 20 percent is not warranted under this code for either shoulder.

Finally, Diagnostic Code 5203 relates to impairment of the clavicle or scapula, including malunion, nonunion, and dislocation.  However, such impairment was not noted in the medical evidence of record.  As such, a rating under this code is also not warranted.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (a shoulder disability).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case the Board finds an additional rating under DeLuca is not warranted.

In March 2009 the VA examiner specifically found that the Veteran did not experience any additional limitation with repetitive motion secondary to pain, fatigue, weakness, and lack of endurance.  The Veteran reported that his shoulder caused him pain upon movement, but did not assert that repetitive use lead to loss of function.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Therefore, the Board finds the Veteran's pain alone does not entitle him to a higher disability evaluation than that warranted under the schedular criteria.  In any event, without taking into consideration the Veteran's concerns, this evaluation could not be justified based on the objective record. 

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and the lay statement by his father.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged rating.

III. Left Hip - Legal Criteria and Analysis

The May 2009 decision on appeal denied a rating in excess of 10 percent for the Veteran's left hip disability; subsequently, a May 2011 decision increased the rating to 60 percent, effective April 13, 2009.  

Pertinent to the Veteran's disability, the normal range of motion of the hip is extension to zero degrees and flexion to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5054 provides a 30 percent minimum rating following prosthetic replacement of the head of the femur or of the acetabulum, a 50 percent rating for moderately severe residuals of weakness, pain, or limitation of motion, and a 70 percent rating for markedly severe residuals of weakness, pain, or limitation of motion.  A 90 percent rating for painful motion or weakness such as to require the use of crutches. 

Diagnostic Code 5250 provides for a 60 percent rating for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating for intermediate ankylosis of the hip; and a 90 percent rating for unfavorable ankylosis of the hip with extremely unfavorable ankylosis, the foot not reaching the ground with crutches necessitated.

Diagnostic Code 5252 provides a noncompensable disability rating for flexion of the thigh greater than 45 degrees.  A 10 percent rating is assigned for flexion of the thigh limited to 45 degrees, and a 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for limitation of flexion to 20 degrees, and a 40 percent rating is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of adduction of the thigh such that the legs cannot be crossed or when there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  When there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Diagnostic Code 5254 provides an 80 percent rating for flail joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5255, malunion of the femur with moderate hip disability warrants a 20 percent rating, while malunion of the femur with marked hip disability warrants a 30 percent rating.  A 60 percent rating is provided for fracture of the surgical neck of the femur with false joint or fracture of the shaft or anatomic neck of the femur with nonunion and without loose motion, and fracture of the shaft or anatomic neck of the femur with loose motion warrants 80 percent.  38 C.F.R. § 4.71a.

Prior to April 13, 2009

The RO assigned a 10 percent rating prior to April 13, 2009, due to painful motion of the hip per 38 CFR §4.59, which allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  As the Veteran demonstrated painful motion of the thigh at the hip, the minimum compensable evaluation of 10 percent was assigned.

VA treatment records show that in December 2008 the Veteran reported hip spasms and popping, causing him to fall.  It was noted that the Veteran had a very slow gait, used a cane, and walked with a limp.

The Veteran was afforded a VA examination in March 2009 in which he reported that he had to use a cane, could not sit for prolonged periods of time without pain, and had constant hip spasms and pain.  Physical examination of the left hip showed flexion approximately 70 to 80 degrees, adduction approximately 20 to 25 degrees, external rotation was 30 to 35 degrees, and internal rotation was less than 10 degrees with intense pain with further attempted movement.  On attempting three repetitions of movement he had increased pain and was unable to continue to do more than two movements.  The diagnosis was tendon inflammation, left hip.

In this case, the evidence of record regarding the left hip prior to April 13, 2009, does not provide a basis for assigning a compensable rating under Diagnostic Codes 5251, 5252, or 5253 based on the rating criteria.  In this regard, the objective medical evidence does not show that at any time during this timeframe that the Veteran had extension limited to 5 degrees or limitation of flexion to 45 degrees.  The Veteran's left hip flexion was 70 to 80 degrees.  Also, limitation of abduction was not shown to produce lost motion beyond 10 degrees, and in regard to adduction, there is no evidence that the Veteran could not cross his legs.  Also, there is no showing with respect to limitation of rotation that the Veteran was unable to toe-out more than 15 degrees in his left leg.  The Board has also considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment is not shown, ratings under these codes are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

Since April 13, 2009

The RO assigned a 60 percent rating, effective April 13, 2009, determining the left hip disability most closely approximated favorable ankylosis in flexion at an angle between 20 and 40 degrees (although ankylosis is not shown) and slight adduction or abduction under Diagnostic Code 5250. 

Dr. Q.V. stated in April 2009 that the Veteran was no longer able to compensate and walk with a sustainable gait for longer periods of time; most of his daily activities requiring standing, walking, and many upright positions were challenging at best and on most days impossible.  

The Veteran's father submitted a lay statement in October 2009, attesting that he was not able to walk without intense pain or sit for more than fifteen minute periods.

The Veteran was afforded a VA examination in January 2011 in which he reported pain, reduction in mobility, an inability to focus and concentrate due to extensive pain medication, the hip giving way, instability, weakness, decreased speed of joint motion, and episodes of dislocation or subluxation.  It was also noted that he dragged his leg along the floor with walking.  Physical examination showed tenderness, pain at rest, instability, weakness, abnormal motion, guarding of movement, and malignment.  Left hip flexion was measured at 0 degrees, extension 0 degrees, and abduction to 5 degrees.  The Veteran could not cross his left leg over his right, and there was objective evidence of pain with active motion.  The VA examiner diagnosed left hip tendon injury status post left psoas and adductor tenotomy 2000 with chronic left hip tendonitis and chronic spasm.  

The Veteran was afforded a VA examination in November 2013 in which he walked with a cane and stated that he could not sit or stand due to intense discomfort and stated that he had to lie down a majority of the time.  The Veteran was unable to participate in any ROM exercises at the hip.  Physical examination showed left hip flexion and extension to 0 degrees.  (The Veteran was not able to perform any ROM due to pain/guarding and spasms. The degree was reported as 0 for a placeholder.)  Abduction was lost beyond 10 degrees, adduction was limited such that the Veteran could not cross his legs, and rotation was limited such that he could not toe-out more than 15 degrees.  Functional loss was noted as incoordination, impaired ability to execute skilled movement smoothly, disturbance of locomotion, and interference with sitting, standing or weight-bearing.  There was localized tenderness or pain to palpation for the joints/soft tissues of the hip.  Muscle strength testing was noted as active movement with gravity eliminated.  The Veteran did not have ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  Degenerative or traumatic arthritis was not shown.  The examiner noted that the examination appeared to be out of proportion to the radiographic evidence.

In this case, the evidence of record regarding the left hip since April 13, 2009, does not provide a basis for assigning a rating in excess of 60 percent based on the applicable rating criteria.  

In this regard, the objective medical evidence does not show that at any time during this timeframe that the Veteran had femur or flail joint impairment or ankylosis (to include intermediate ankylosis of the hip as required for a higher rating).  Diagnostic Codes 5250, 5254, 5255.  

The Board has also considered whether a higher rating could be assigned under alternate diagnostic codes for rating disabilities of the hip; however, a higher rating under these codes is not applicable.  See 38 C.F.R. § 4.71a.

Consideration has also been given to assigning additional staged ratings; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and the lay statement by his father.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.

Other Considerations

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In the case at hand, the record reflects that the manifestations of the left shoulder and left hip disabilities are not in excess of those contemplated by the schedular criteria.  

The Board finds that the rating criteria for the Veteran's left shoulder and left hip disabilities adequately contemplate the level of impairment that is demonstrated in the evidence of record.  The Veteran's reported symptoms fall squarely within the applicable rating criteria.  The Veteran's primary complaints are pain and limited movement.  The Board finds that the Veteran's range of motion and pain have been specifically completed by the rating criteria and the DeLuca factors.  The Board also notes that a claim for a total disability rating based on individual unemployability was denied in November 2013, and the Veteran did not appeal this decision. 

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and clinical depression is denied. 
 
Entitlement to a rating in excess of 20 percent for left shoulder pain status post posterior reconstruction is denied. 
 
Entitlement to a rating in excess of 10 percent prior to April 13, 2009, and in excess of 60 percent thereafter for tendon inflammation of the left hip is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim for entitlement to a TDIU.

During the pendency of the appeal, service connection was in effect for the left hip disability, rated at 60 percent; left shoulder, rated at 20 percent; and diverticulosis rated at 0 percent.  The combined disability rating was 70 percent.  As the Veteran has two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a)  are met. 

The Veteran was afforded a VA examination in November 2013 in which the examiner opined that the Veteran had a degree of disability due to the hip condition that rendered him unable to participate in jobs that required heavy labor, such as prolonged walking, running, lifting, jumping, twisting, squatting, bending, over reaching, weight bearing, driving, etc., due to functional limitation.  The examiner stated that without considering disability from other conditions, and considering only the left hip disability, the Veteran was able to secure and maintain work (if he was otherwise trained and qualified) that was of the light labor in nature, or sedentary in nature if he were given frequent breaks throughout the day and time off from work during flares.  

In order for a TDIU to be granted, the service-connected disabilities must render the Veteran unable to secure or follow any substantial gainful occupation.  See 38 C.F.R. § 4.16.  

In this case, the Board finds that the November 2013 VA examination is inadequate for adjudication purposes for the issue of entitlement to a TDIU.  That is, the November 2013 examination focused on the Veteran's hip disability, and he has not been afforded a VA examination that evaluates the functional impairment from all of his service-connected disabilities, to include the left hip, left shoulder, and diverticulosis.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2015).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo appropriate VA examination to determine the functional impairments related to his service-connected disabilities of the left hip, left shoulder, and diverticulosis.  The entire electronic record must be made available to the individual designated to examine the Veteran.

The examiner is requested to describe the functional effects of the Veteran's service-connected left hip, left shoulder, and diverticulosis on his activities of daily living, to include employment.  In particular, the examiner should provide comment as to functional effects on the Veteran's ability to perform the physical acts required for gainful employment in a labor and sedentary capacity as well as any functional impairment attributable to the use of medications for the service-connected disabilities.
 
2.  After completion of any necessary notice, assistance, and other development which may be deemed necessary, the AOJ should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


